Exhibit 10.8
 
 
CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
 
 
Name of Employer:
         
Name of Participant:
         
Number of Share Units of Valvoline Inc. Common Stock:
         
Vesting Schedule:
         
Grant Date:
   

 
 
1.            Grant of Restricted Stock Units.  Valvoline Inc. (“Valvoline”)
hereby confirms the grant of a cash-settled Restricted Stock Units (“RSU(s)”)
award (“Award”) pursuant to the 2016 Valvoline Inc. Incentive Plan (the “2016
Plan”) and this agreement (this “Agreement”) in order to provide the Participant
with an additional incentive to continue service to Valvoline and its
Subsidiaries and to continue to work for the best interests of Valvoline. This
Award entitles the Participant to receive a cash payment calculated in U.S.
dollars and payable in the local currency (based upon Valvoline’s then existing
internal F/X conversion rate), for each vested RSU equal to the Fair Market
Value of one (1) share of Valvoline Common Stock on the applicable Vesting Date
(as defined in Section 2 of this Agreement). For purposes of this Agreement
“Employer” means the Subsidiary that employs the Participant (unless the
Participant is directly employed by Valvoline).  Capitalized terms used but not
defined in this Agreement shall have the meanings given such terms in the 2016
Plan.


2.            Vesting of Restricted Stock Units.


(a)            The RSUs shall vest in accordance with the Vesting Schedule set
forth above so long as the Participant remains continuously employed by
Valvoline and its Subsidiaries during the period commencing on the Grant Date
and ending on the applicable Vesting Date.


(b)            Upon termination of continuous employment with Valvoline and its
Subsidiaries for any reason (including by reason of death, Disability or
Retirement), the Participant immediately shall cease vesting in the RSUs on the
Termination Date and shall forfeit the unvested portion of the RSUs; provided,
if the Participant’s termination of employment occurs for Cause, the Participant
shall forfeit the RSUs in their entirety (both the vested portion and the
unvested portion).


(c)            Notwithstanding the foregoing, the Compensation Committee may
accelerate the vesting of the RSUs, in whole or in part, in circumstances as it
may determine necessary or appropriate in its sole discretion.


(d)            For purposes of this Agreement, “Termination Date” shall be the
earlier of: (i) the date on which the Participant ceases to render actual
continuous services to Valvoline and its Subsidiaries; (ii) the date on which
the Participant first provides notice of resignation or is
 
 
 
 
Personal and Confidential
1

--------------------------------------------------------------------------------

 
 
provided notice of termination of employment by Valvoline and its Subsidiaries;
or (c) the first date of any statutory notice period provided under local law,
notwithstanding any entitlement that the Participant might have to notice, pay
in lieu of notice, severance pay, or termination pay.
 
(e)            For purposes of this Agreement, “Cause” shall mean (i) the
willful and continued failure of the Participant to substantially perform his or
her duties with Valvoline and its Subsidiaries (other than such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) willful engaging by the Participant in gross misconduct materially
injurious to Valvoline and/or its Subsidiaries, or (iii) the Participant’s
conviction of or the entering of a plea of nolo contendere (or similar plea
under the laws of a jurisdiction outside the United States) to the commission of
a felony (or a similar crime or offense under the laws of a jurisdiction outside
the United States).


(f)         If the Participant is employed and/or resident in a country that is
a member of the European Union, this Award and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”).  To the extent that a court or tribunal of competent jurisdiction
determines that any provision of this Award and this Agreement are invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules,
Valvoline, in its sole discretion, shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


3.            Settlement of Restricted Stock Units.


(a)            As soon as administratively practicable following the vesting of
this Award, Valvoline or the Employer shall issue the Participant a cash payment
in U.S. dollars or in local currency (based upon Valvoline’s then existing
internal F/X conversion rate) for each vested RSU, less any withholding for
Tax-Related Items as set forth in Section 4 below.


(b)            In addition, this Award carries a Dividend Equivalent, payable in
cash, equal to the amount of dividends payable on the dividend payment date with
respect to the number of shares represented by the RSUs outstanding on the
dividend record date. The Dividend Equivalent will be subject to the same terms
and conditions that apply to the RSUs (including vesting conditions), such that
no cash payment shall be made to the Participant unless and until the
corresponding RSU has vested in accordance with Section 2.  The Dividend
Equivalent shall be payable at the same time as payment of each vested RSU in
accordance with this Section 3(a).


(c)            As a condition to the grant of this Award, the Participant agrees
to repatriate all payments attributable to the RSUs and other amounts acquired
under the 2016 Plan (to the extent such amounts are not paid locally) in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). 
In addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by Valvoline and its Subsidiaries, as may be required
to allow Valvoline and its Subsidiaries to comply with local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).  Finally, the Participant agrees to take any and all
actions as may be required to comply with the Participant’s personal legal and
tax obligations under
 
 
 
 
Personal and Confidential
2

--------------------------------------------------------------------------------

 
 
local laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).



4.            Responsibility for Tax-Related Items.  Regardless of any action
Valvoline or the Employer takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that Valvoline and the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Award, including the grant of the RSUs,
the vesting of the RSUs and any payments in settlement of any vested RSUs, and
(b) do not commit to structure the terms of the grant or any aspect of the RSUs
to reduce or eliminate the Participant’s liability for Tax-Related Items.


Prior to the delivery of any cash payment upon the vesting of the Participant’s
RSUs, if the Participant’s country of residence (and/or the country of
employment, if different) requires withholding of Tax-Related Items, the
Employer shall withhold a portion of the cash payment sufficient to pay the
Tax-Related Items required to be withheld.  Alternatively, Valvoline or the
Employer may withhold the Tax-Related Items required to be withheld from the
Participant’s regular salary/wages or any other amounts payable to the
Participant.  In the event the withholding requirements are not satisfied
through the withholding from the cash payment attributable to the vested RSUs or
through the Participant’s regular salary/wages or other amounts payable to the
Participant, no payment will be issued to the Participant (or the Participant’s
estate) upon the vesting of the RSU unless and until satisfactory arrangements
(as determined by the Compensation Committee) have been made by the Participant
with respect to the payment of any Tax-Related Items that Valvoline or the
Employer determines, in its sole discretion, must be withheld or collected with
respect to such RSUs.


If the Participant relocates to another jurisdiction during the lifetime of the
RSU, the Participant shall be responsible for notifying Valvoline of such
relocation and shall be responsible for compliance with all applicable tax
requirements. If the Participant is subject to taxation in more than one (1)
jurisdiction, the Participant acknowledges and agrees that Valvoline, the
Employer and/or other Subsidiaries may be required to withhold or account for
Tax-Related Items in more than one (1) jurisdiction.  By accepting this Award,
the Participant expressly and explicitly consents to the withholding methods as
provided for hereunder.  All other Tax-Related Items related to the RSU shall be
the Participant’s sole responsibility.


5.            Acknowledgement and Waiver.  By accepting the grant of the RSUs,
the Participant acknowledges, understands and agrees that:


(a)            the 2016 Plan is established voluntarily by Valvoline, is
discretionary in nature and may be modified, amended, suspended or terminated by
Valvoline at any time;


(b)            the grant of RSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted repeatedly in the
past;


(c)            all decisions with respect to future grants, if any, will be at
the sole discretion of Valvoline;
 
 
 
 
Personal and Confidential
3

--------------------------------------------------------------------------------

 
 
(d)        the Participant’s participation in the 2016 Plan shall not create a
right to continued employment with Valvoline or the Employer, as applicable, and
shall not interfere with the ability of Valvoline or the Employer, as
applicable, to terminate the Participant’s employment relationship at any time
as may be permitted under applicable law and/or any employment agreement;


(e)          the Participant is participating voluntarily in the 2016 Plan;


(f)            this Award and the resulting benefits are not intended to replace
any pension rights or compensation;


(g)        this Award and the resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments insofar as permitted by
applicable law and in no event should be considered as compensation for, or
relating in any way to, past services for Valvoline, its Subsidiaries and  the
Employer;


(h)           unless otherwise agreed with Valvoline, the RSUs and the income
and value of same, are not granted as consideration for, or in connection with,
the service the Participant may provide as a director of any Subsidiary;


(i)          this Award will not be interpreted to form an employment contract
or relationship with Valvoline, any of its Subsidiaries or the Employer;


(j)         the future value of the shares of Common Stock underlying the RSUs
is unknown, indeterminable and cannot be predicted with certainty;


(k)          no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s
employment (for any reason whatsoever and whether or not in breach of local
labor laws);


(l)         in consideration of the grant of this Award to which the Participant
is otherwise not entitled, the Participant expressly and irrevocably agrees
never to institute any claim against Valvoline, its Subsidiaries and the
Employer, and expressly waives and releases Valvoline, its Subsidiaries and the
Employer from any such claim; notwithstanding the foregoing, if any claim is
allowed by a court of competent jurisdiction, then, by accepting this Award and
participating in the 2016 Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and to have agreed to execute any and all
documents necessary to request dismissal or withdrawal of such claims;


(m)          neither Valvoline, its Subsidiaries nor the Employer will be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States dollar that may affect the value of the RSUs or
any amounts payable to the Participant pursuant to the settlement of the RSUs;
and


(n)        if Valvoline determines that the Participant has engaged in
misconduct prohibited by applicable law or any applicable policy of Valvoline,
as in effect from time to time, or Valvoline is required to make recovery from
the Participant under applicable law or a
 
 
 
 
Personal and Confidential
4

--------------------------------------------------------------------------------

 
 
Valvoline policy adopted to comply with applicable legal requirements, then
Valvoline may, in its sole discretion, to the extent it determines appropriate
and to the extent permitted under applicable law, (i) recover from the
Participant the proceeds from RSUs up to three (3) years prior to the
Participant’s termination of employment or any time thereafter, (ii) cancel the
Participant’s outstanding RSUs whether or not vested, and (iii) take any other
action required or permitted by applicable law.
 
6.            Data Privacy.  The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
RSUs grant materials (“Data”) by and among, as applicable, Valvoline, its
Subsidiaries and the Employer for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the 2016 Plan.


The Participant understands that Valvoline, its Subsidiaries and the Employer
may hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address, email address and telephone
number, date of birth, social insurance number, passport number or other
identification number, salary, nationality, job title, any shares of common
stock or directorships held in Valvoline, details of all RSUs or any entitlement
to RSUs awarded, canceled, vested, unvested or outstanding in the Participant’s
favor, for the exclusive purpose of implementing, administering and managing the
2016 Plan.


The Participant understands that Data will be transferred to Valvoline’s escrow
agent, designated broker or such other stock plan service provider as may be
selected by Valvoline in the future, which is assisting Valvoline with the
implementation, administration and management of the 2016 Plan.  The Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country.  The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of Data by contacting his or her local
human resources representative.  The Participant authorizes Valvoline,
Valvoline’s designated broker and any other possible recipients which may assist
Valvoline (presently or in the future) with implementing, administering and
managing the 2016 Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Participant’s participation in the 2016 Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the 2016 Plan.  The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service and career with Valvoline, its
Subsidiaries and the Employer will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that Valvoline may not be
able to grant the Participant’s RSUs or other awards or administer or maintain
such awards.  Therefore, the Participant understands that refusing or
withdrawing his or her consent may affect the Participant’s ability to
participate in the 2016 Plan.  For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
should contact his or her local human resources representative.
 
 
 
 
Personal and Confidential
5

--------------------------------------------------------------------------------

 


7.            Change in Control.  Notwithstanding the foregoing, and
notwithstanding any provision of Section 12(A) of the 2016 Plan to the contrary,
this Award shall be treated as follows in the event of a Change in Control prior
to a Vesting Date and while the Participant remains employed by Valvoline and
its Subsidiaries:


(a)        If this Award is assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then
this Award shall continue to vest subject to the Participant’s continued
employment through the Vesting Dates; provided that the unvested RSUs will
immediately vest in full upon the termination of the Participant’s employment
without Cause and not as a result of the Participant’s Disability or death
during the one (1) year period commencing on the date of the Change in Control.


(b)        If this Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
unvested RSUs immediately will vest in full upon the date of the Change in
Control.


(c)            For purposes of this Agreement, this Award will not be considered
to be assumed, continued, converted or replaced by the surviving or resulting
entity in connection with the Change in Control unless, in each case as
determined by the Compensation Committee in its sole discretion prior to a
Change in Control, (i) the number and kind of shares or other securities
underlying this Award are adjusted to prevent dilution of the Participant’s
rights hereunder and to preserve the intrinsic value and material terms and
conditions of this Award as in effect prior to the Change in Control, and (ii)
immediately following the Change in Control, this Award relates to shares of
stock in the surviving or resulting entity which are publicly traded and listed
on a national securities exchange.
 
(d)            Notwithstanding the foregoing, the Compensation Committee may, in
its sole discretion, provide for accelerated vesting of this Award at any time
and for any reason.


8.            No Rights of Stock Ownership.  This grant of RSUs does not entitle
the Participant to any rights attributable to Share ownership (including to, but
not limited to, voting and dividend rights).


9.            Assignment or Transfer of Rights.  The Participant may not sell,
transfer, pledge, assign or otherwise alienate or hypothecate any rights under
this Agreement other than by will or by the laws of descent or distribution and
may be exercised during the lifetime of the Participant only by him or her.  The
terms of this Award shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant.


10.            Effect of Agreement.  The Participant acknowledges receipt of a
copy of the 2016 Plan and represents that he or she is familiar with the terms
and provisions thereof (and has had an opportunity to consult counsel regarding
the terms of this Award), and hereby accepts this Award and agrees to be bound
by its contractual terms as set forth herein and in the 2016 Plan.  The
Participant hereby agrees to accept as binding, conclusive and final all
decisions and interpretations of the Compensation Committee regarding any
questions relating to this Award.  In the event of a conflict between the terms
and provisions of the 2016 Plan and the terms and provisions of this Agreement,
the 2016 Plan terms and provisions shall prevail.
 
 
 
 
Personal and Confidential
6

--------------------------------------------------------------------------------

 


11.            Restrictive Covenants.


(a)            This Award is granted under and subject to all the terms and
conditions of the 2016 Plan, including, but not limited to, the forfeiture
provision of Section 16(H) of the 2016 Plan.  In consideration of this award,
the Participant agrees and to extent the following covenants are permitted and
enforceable under the laws of the jurisdiction in which the Participant is
employed, the Participant agrees that, during the Participant’s employment and
for a 24 month period following the Participation’s termination of employment
for any reason, without the prior written consent of Valvoline, the Participant
will not (i) engage directly or indirectly in any manner or capacity as
principal, agent, partner, officer, director, employee or otherwise in any
business or activity competitive with the business conducted by Valvoline or any
of its Subsidiaries; or (ii) perform any act or engage in any activity that is
detrimental to the best interests of Valvoline or any of its Subsidiaries,
including, without limitation, (aa) solicit or encourage any existing or former
employee, director, contractor, consultant, customer or supplier of Valvoline or
any of its Subsidiaries to terminate his, her or its relationship with Valvoline
or any of its Subsidiaries for any reason, or (bb) disclose proprietary or
confidential information of Valvoline or any of its Subsidiaries to third
parties or use any such proprietary or confidential information for the benefit
of anyone other than Valvoline and its Subsidiaries (clauses (i) and (ii), the
“Participant Covenants”); provided, however, that section (ii) above shall not
be breached in the event that the Participant discloses proprietary or
confidential information to the U.S. Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation.  Furthermore, Participant is advised that if Participant discloses
proprietary or confidential information of Valvoline that constitutes a trade
secret to which the U.S. Defend Trade Secrets Act (18 USC Section 1833(b))
applies, then Participant shall not be held criminally or civilly liable under
any federal or state trade secret law, or considered to be in violation of the
terms of this Agreement, where Participant’s disclosure is made solely for the
purpose of reporting or investigating a suspected violation of law and in
confidence to a federal, state, or local government official, whether directly
or indirectly, or to an attorney; or where Participant’s disclosure is made in a
complaint or other document filed in a lawsuit or other proceeding against
Valvoline and such filing is made under seal. The Participant understands that
if he or she makes a disclosure of proprietary or confidential information that
is covered above, he or she is not required to inform Valvoline, in advance or
otherwise, that such disclosure(s) has been made. Nothing in this Agreement
shall prohibit the Participant from maintaining the confidentiality of a claim
with a governmental agency that is responsible for enforcing a law, or
cooperating, participating or assisting in any governmental or regulatory entity
investigation or proceeding.


(b)            Notwithstanding any other provision of the 2016 Plan or this
Agreement to the contrary, but subject to any applicable laws to the contrary,
the Participant agrees that in the event the Participant fails to comply or
otherwise breaches any of the Participant Covenants either during the
Participant’s employment or within 24 months following the Participant’s
termination of employment with Valvoline or any of its Subsidiaries for any
reason:  (i) cancel this Award; (ii) Valvoline may eliminate or reduce the
amount of any compensation, benefit, or payment otherwise payable by Valvoline
or any of its Subsidiaries (either directly or under any Participant benefit or
compensation plan, agreement, or arrangement), except to the extent such
compensation, benefit or payment constitutes deferred compensation under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations, rulings, or
 
 
 
 
 
Personal and Confidential
7

--------------------------------------------------------------------------------

 

guidance provided thereunder, and such elimination or reduction would trigger a
tax or penalty under Section 409A of the Code, to or on behalf of the
Participant in an amount up to the amount of the total payments made to the
Participant in conjunction with any prior vesting of the RSUs; and/or (iii)
Valvoline may require the Participant to pay Valvoline the amount of the total
payments made to the Participant in conjunction with any prior vesting of the
RSUs; in each case together with the amount of Valvoline’s court costs, attorney
fees, and other costs and expenses incurred in connection therewith.


12.            Miscellaneous.


(a)            Governing Law; Venue.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the Commonwealth of Kentucky, without giving effect to principles of
conflicts of law.  For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement, relating to it, or arising from it, the
parties hereby submit to and expressly consent to the sole and exclusive
jurisdiction of the courts of Kenton County, Kentucky, or the federal courts for
the United States for the Eastern District of Kentucky, and no other courts,
where this grant is made and/or to be performed.


(b)            Entire Agreement; Enforcement of Rights.  This Agreement and the
2016 Plan set forth the entire agreement and understanding of the parties
relating to the subject matter herein and therein and merges all prior
discussions between the parties.  Except as contemplated under the 2016 Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.


(c)            No Advice Regarding Grant.  Valvoline, its Subsidiaries and the
Employer are not providing any tax, legal or financial advice, nor is Valvoline,
its Subsidiaries and the Employer making any recommendations regarding the
Participant’s participation in the 2016 Plan.  The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the 2016 Plan before taking any action related to the 2016
Plan.


(d)            Electronic Delivery and Acceptance.  Valvoline may, in its sole
discretion, deliver any documents related to current or future participation in
the 2016 Plan by electronic means.  The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the 2016 Plan
through an on-line or electronic system established and maintained by Valvoline
or a third party designated by Valvoline.


(e)            Language.  The Participant has received the terms and conditions
of the RSUs and any other related communication, and the Participant consents to
receiving these documents in English.  If the Participant has received this
Agreement, or any other document related to this Award and/or the 2016 Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


(f)         Severability.  If one or more provisions of this Agreement are held
to be unenforceable, the parties agree to renegotiate such provision in good
faith.  In the event that
 
 
 
 
 
Personal and Confidential
8

--------------------------------------------------------------------------------

 
 
the parties cannot reach a mutually agreeable and enforceable replacement for
such provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of this Agreement shall be interpreted as if such provision
were so excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.
 
(g)            Waiver of Valvoline.  The Participant acknowledges that a waiver
by Valvoline of breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by the Participant or any other the Participant.


(h)            Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
at time of transmission if sent by telegram or fax or 48 hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, or 48 hours after being deposited with an express courier, or at the
time an electronic confirmation of receipt is received if delivery is by email,
and addressed to the party to be notified at such party’s address as set forth
below or as subsequently modified by written notice.


(i)         Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one (1) instrument.


(j)         Private Placement.  The grant of the RSUs is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different).  Valvoline has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the RSUs is not
subject to the supervision of the local securities authorities.


(k)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by Valvoline’s successors and
assigns.  The rights and obligations of the Participant under this Agreement may
not be assigned without the prior written consent of Valvoline.


(l)         Addendum to Agreement.  Notwithstanding any provision of this
Agreement to the contrary, this Award shall be subject to any special terms and
conditions for the Participant’s country of residence (and country of
employment, if different) as set forth in the addendum to this Agreement (the
“Addendum”). Further, if the Participant transfers residency and/or employment
to another country reflected in the Addendum, the special terms and conditions
for such country will apply to the Participant to the extent Valvoline
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of this Award and
the 2016 Plan (or Valvoline may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). The
Addendum shall constitute part of this Agreement.


(m)          Additional Requirements.  Valvoline reserves the right to impose
other requirements on this Award and the Participant’s participation in the 2016
Plan to the extent Valvoline determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations, or to facilitate the operation 
 
 
 
 
Personal and Confidential
9

--------------------------------------------------------------------------------

 
 
and administration of this Award and the 2016 Plan.  Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
 
(n)           Section 409A Compliance.  This Agreement is intended to comply
with Section 409A of the Code. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code.  In no
event may the Participant, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement.  Valvoline reserves the
unilateral right to amend this Agreement upon written notice to the Participant
in order to prevent taxation under Section 409A of the Code.


************************
 
 
 
 
Personal and Confidential
10

--------------------------------------------------------------------------------

 
 
This Award of RSUs is subject to Participant’s on-line acceptance of the terms
and conditions of this Agreement through the [  ] web portal. The right to the
RSUs under this Award shall be void and ineffective if not accepted through the
[  ] web portal by [  ].


By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the 2016 Plan, Prospectus, and Valvoline’s
most recent Annual Report and Proxy Statement (the “Prospectus Information”). 
The Participant represents that he or she is familiar with the terms and
provisions of the Prospectus Information and hereby accepts this Award on the
terms and conditions set forth herein and in the 2016 Plan, and acknowledges
that he or she had the opportunity to obtain independent legal advice at his or
her expense prior to accepting this Award.


VALVOLINE INC.
 
 
 
 
Personal and Confidential
11

--------------------------------------------------------------------------------


 
2016 VALVOLINE INC. INCENTIVE PLAN
 
ADDENDUM TO
CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
 
In addition to the provisions of the 2016 Valvoline Inc. Incentive Plan, as such
plan may be amended from time to time (the “2016 Plan”), and the Cash-Settled
Restricted Stock Unit Award Agreement (the “Agreement”), the RSUs are subject to
the following additional terms and conditions as set forth in this addendum to
the Agreement to the extent the Participant resides and/or is employed in one of
the countries addressed herein (this “Addendum”).  All defined terms as
contained in this Addendum shall have the same meaning as set forth in the 2016
Plan and the Agreement. To the extent the Participant transfers residence and/or
employment to another country, the special terms and conditions for such country
as reflected in this Addendum (if any) will apply to the Participant to the
extent Valvoline determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local laws, rules and regulations, or to facilitate the operation and
administration of the RSUs and the 2016 Plan (or Valvoline may establish
alternative terms and conditions as may be necessary or advisable to accommodate
the Participant’s transfer).


AUSTRALIA



1.            Award Conditioned on Satisfaction of Regulatory Obligations.  If
the Participant is a director of a Subsidiary incorporated in Australia, or (b)
the Participant is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of the
Australia, the grant of the Award is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) and the Corporations Amendment (Improving Accountability on Termination
Payments) Act in Australia.


CANADA



The following provisions apply to the Participant’s Award if the Participant is
a resident of Quebec:


1.            Language Consent.  The parties acknowledge that it is their
express wish that the Agreement, including this Addendum, as well as all
documents, notices, and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.


Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


2.            Data Privacy.  The Participant hereby authorizes Valvoline and
Valvoline’s representatives to discuss with and obtain all relevant information
from all personnel, professional or not, involved in the administration of the
2016 Plan.  The Participant further authorizes the
 
 
 
 
Personal and Confidential


12

--------------------------------------------------------------------------------

 
 
Valvoline and any Subsidiary to disclose and discuss the 2016 Plan with their
advisors and to record all relevant information and keep such information in the
Participant’s employee file.
 
CHINA



1.            Payment of Award.  The grant of the RSUs does not provide the
Participant with any right to receive shares of Common Stock.  Instead, upon
vesting of the RSUs, the Participant only shall be entitled to receive a cash
payment, in local currency, paid by the Employer through local payroll (less any
withholding for Tax-Related Items).  In accepting the Award, the Participant
expressly acknowledges and agrees that the Participant shall bear any currency
fluctuation risk between the time the Award is granted and the time the
Participant receives cash payment in settlement of any vested RSUs.


DENMARK



1.            Treatment of Award upon Termination of Employment. 
Notwithstanding any provisions in the Agreement to the contrary, unless the
Participant is a member of registered management who is not considered a
salaried employee, the treatment of the Award upon the Participant’s termination
of employment shall be governed by the Act on Stock Options in Employment
Relations. However, if the provisions in this Agreement or the 2016 Plan
governing the treatment of the Award upon a termination of employment are more
favorable, the provisions of the Agreement or the 2016 Plan shall govern.


INDIA



1.            Payment of Award.  The grant of the RSUs does not provide the
Participant with any right to receive shares of Common Stock.  Instead, upon
vesting of the RSUs, the Participant only shall be entitled to receive a cash
payment, in local currency, paid by the Employer through local payment (less any
withholding for Tax-Related Items).  In accepting the Award, the Participant
expressly acknowledges and agrees that the Participant shall bear any currency
fluctuation risk between the time the Award is granted and the time the
Participant receives cash payment in settlement of any vested RSUs.


MEXICO



1.            Commercial Relationship.  The Participant expressly recognizes
that participation in the 2016 Plan and Valvoline’s grant of Award does not
constitute an employment relationship between the Participant and Valvoline. 
The Participant has been granted Award as a consequence of the commercial
relationship between Valvoline and the Employer, and the Employer is the
Participant’s sole employer.  Based on the foregoing, (a) the Participant
expressly recognizes the 2016 Plan and the benefits derived from  participation
in the 2016 Plan will not establish any rights between the Participant and the
Employer, (b) the 2016 Plan and the benefits the Participant may derive from
participation in the 2016 Plan are not part of the employment conditions and/or
benefits provided by the Employer, and (c) any modifications or amendments of
the 2016 Plan by Valvoline, or a termination of the 2016 Plan by Valvoline,
shall not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Employer.


2.            Extraordinary Item of Compensation.  The Participant expressly
recognizes and acknowledges that participation in the 2016 Plan is a result of
the discretionary and unilateral
 
 
 
 
 
Personal and Confidential
13

--------------------------------------------------------------------------------

 
 
decision of Valvoline, as well as the Participant’s free and voluntary decision
to participate in the 2016 Plan in accordance with the terms and conditions of
the 2016 Plan, the Agreement and this Addendum.  As such, the Participant
acknowledges and agrees that Valvoline may, in its sole discretion, amend and/or
discontinue the Participant’s participation in the 2016 Plan at any time and
without any liability.  The value of the Award is an extraordinary item of
compensation outside the scope of the Participant’s employment contract, if
any.  The Award are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE 2016 PLAN, THE AGREEMENT AND THIS ADDENDUM.


Please print, sign and submit this Addendum to: Valvoline Inc. at 100 Valvoline
Way; Lexington, KY  40509, by no later than [   ].



           
Participant Signature
 
Participant Name (Printed)
               
Date
     

 
 

 
NETHERLANDS



1.            Waiver of Termination Rights.  As a condition to the grant of the
RSUs, the Participant hereby waives any and all rights to compensation or
damages as a result of a termination of employment for any reason whatsoever,
insofar as those rights result or may result from (a) the loss or diminution in
value of such rights or entitlements under the 2016 Plan, or (b) the Participant
ceasing to have rights under, or ceasing to be entitled to any awards under the
2016 Plan as a result of such termination.


SINGAPORE



1.            Private Placement.  The grant of the RSUs is being made pursuant
to the “Qualifying Person” exemption under section 273(1)(f) of the Securities
and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).  The 2016 Plan has not been and
will not be lodged or registered as a prospectus with the Monetary Authority of
Singapore and is not regulated by any financial supervisory authority pursuant
to any legislation in Singapore. Accordingly, statutory liability under the SFA
in relation to the content of prospectuses will not apply. The Participant
should note that the RSUs are subject to section 257 of the SFA.


SOUTH AFRICA



1.            Exchange Control Obligations.  The Participant solely is
responsible for complying with applicable exchange control regulations and
rulings (the “Exchange Control Regulations”) in South Africa.  As the Exchange
Control Regulations change frequently and without notice, the Participant should
consult with his or her legal advisor to ensure compliance with current Exchange
Control Regulations.  Neither Valvoline, its Subsidiaries nor the Employer will
be liable
 
 
 
 
 
Personal and Confidential
14

--------------------------------------------------------------------------------

 
 
for any fines or penalties resulting from the Participant’s failure to comply
with the Exchange Control Regulations and applicable laws.
 
SPAIN



1.            Acknowledgement of Discretionary Nature of the 2016 Plan; No
Vested Rights. By accepting the RSUs, the Participant consents to participation
in the 2016 Plan and acknowledges receipt of a copy of the 2016 Plan.  The
Participant understands that Valvoline has unilaterally, gratuitously and in its
sole discretion granted the RSUs under the 2016 Plan to individuals who may be
Participants of Valvoline or its Subsidiaries throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Valvoline
or any of its Subsidiaries on an ongoing basis.  Consequently, the Participant
understands that the RSUs are granted on the assumption and condition that the
RSUs and the cash payment in settlement of the RSUs shall not become a part of
any employment contract (either with Valvoline or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever.  In addition, the
Participant understands that this grant would not be made to the Participant but
for the assumptions and conditions referenced above; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason the RSUs
shall be null and void.


The Participant understands and agrees that, as a condition of the RSUs, unless
otherwise provided in the Agreement, any unvested RSUs as of the date the
Participant ceases employment will be forfeited without further entitlement or
any amount of indemnification in the event of termination of employment.  The
Participant acknowledges that the Participant has read and specifically accepts
the terms and conditions referred to in the Agreement regarding the impact of a
termination of employment on the RSUs.


2.            Termination for Cause.  Notwithstanding anything to the contrary
in the 2016 Plan or the Agreement, “Cause” shall be defined as set forth in the
2016 Plan, regardless of whether the termination is considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.


BY SIGNING BELOW, THE PARTICIPANT ACKNOWLEDGES, UNDERSTANDS AND AGREES TO THE
TERMS AND CONDITIONS OF THE 2016 PLAN, THE AGREEMENT AND THIS ADDENDUM.


Please print, sign and submit this Addendum to: Valvoline Inc. at 100 Valvoline
Way; Lexington, KY  40509, by no later than [   ].
 



           
Participant Signature
 
Participant Name (Printed)
               
Date
     

 
 
 
 
 


Personal and Confidential 
15

--------------------------------------------------------------------------------

 


UNITED KINGDOM



1.            Mandatory Tax Withholding.  The following provision shall replace
Section 4(c) of the Agreement:


Regardless of any action Valvoline and the Employer take with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), primary Class 1 National Insurance contributions, payroll tax, payment
on account or other tax–related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility,
and that Valvoline and the Employer: (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of the RSUs and any
payment made thereunder; and (b) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items.


Prior to the delivery of any cash payment upon the vesting of the RSUs,
Valvoline and the Employer shall be entitled to withhold and the Participant
agrees to pay, or make adequate arrangements satisfactory to Valvoline and the
Employer to satisfy, all obligations to account to HM Revenue & Customs (“HMRC”)
for any Tax-Related Items. Unless otherwise determined by the Compensation
Committee, at the time of settlement, Valvoline will withhold amounts equal to
the amount of Tax-Related Items required to be withheld under applicable local
laws and regulations, and pay such amount in cash to HMRC.  Alternatively,
Valvoline or the Employer may, in its discretion, withhold any amount necessary
to pay the Tax-Related Items from the Participant’s salary/wages or other
amounts payable to the Participant. In the event the withholding requirements
are not satisfied through the withholding from the cash payment attributable to
the vested RSUs or through the Participant’s salary/wages or other amounts
payable to the Participant, no amount will be paid upon vesting of the RSUs
unless and until satisfactory arrangements (as determined by Valvoline) have
been made by the Participant with respect to the payment of any Tax–Related 
Items which  Valvoline and/or the Employer determines, in its sole discretion,
must be withheld or collected with respect to such RSUs. By accepting this grant
of RSUs, the Participant expressly consents to the withholding of cash as
provided for hereunder. All other Tax-Related Items related to the RSUs and any
payment thereof are the Participant’s sole responsibility.


If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), the Participant has relocated to a jurisdiction other
than the United Kingdom, the Participant acknowledges that Valvoline, the
Employer and/or other Subsidiaries of Valvoline may be required to withhold or
account for Tax-Related Items in more than one jurisdiction, including the
United Kingdom.  The Participant also agrees that Valvoline and the Employer may
determine the amount of Tax-Related Items to be withheld and accounted for by
reference to the maximum applicable rates, without prejudice to any right which
the Participant may have to recover any overpayment from the relevant tax
authorities.


The Participant shall pay to Valvoline or the Employer any amount of Tax-Related
Items that Valvoline or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described.
 
If payment or withholding of income tax is not made within 90 days after the end
of the UK tax
 
 
 
 
Personal and Confidential
16

--------------------------------------------------------------------------------

 
 
year in which the Chargeable Event occurs or such other period specified in
section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, (the
“Due Date”), the Participant agrees that the amount of any uncollected income
tax shall (assuming the Participant is not a director or executive officer of
Valvoline within the meaning of paragraph 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), constitute a loan owed by the Participant to
Valvoline, effective on the Due Date.  The Participant agrees that the loan will
bear interest at the then-current HMRC Official Rate and it will be immediately
due and repayable, and Valvoline may recover it at any time thereafter by any of
the means referred to above.  If any of the foregoing methods of collection are
not allowed under applicable laws or if the Participant fails to comply with the
obligations of Valvoline and the Employer in connection with the Tax-Related
Items as described herein, Valvoline may refuse to deliver the cash payment due
upon vesting of the RSUs under the 2016 Plan.


2.            Exclusion of Claim.  The Participant acknowledges and agrees that
the Participant shall have no entitlement to compensation or damages insofar as
such entitlement arises or may arise from the Participant’s ceasing to have
rights under or to be entitled to vest in the Participant’s RSUs, whether or not
as a result of such termination (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the
Participant’s RSUs.  Upon the grant of the RSUs, the Participant shall be deemed
irrevocably to have waived any such entitlement.


******************
[End of Document]
 
 
 
Personal and Confidential
17